Title: To Thomas Jefferson from Tench Coxe, 15 September 1787
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philadelphia Septr. 15th. 1787

On the 3d. instant I had the honor to enclose you a letter (of introduction) from the hon. Js. Maddison Jr., and another from myself directed to the person, who will deliver you this. The Nature of my Object did not permit my entering at that time into any explanation of the reasons by which I had been induced to request the favor of Mr. Maddison’s Letter, and at this time I think it will be most safe to leave entirely to the bearer the explanation of the plan we have been on. You will find him intelligent and strictly upright—and both his wishes and my desire will lead him to open himself completely to you. The very high veneration I feel for your Character, as well as the hope I have that you will use your weight, as far as it may be proper, in aid of our views render it extremely desirable as well as necessary that you should have our whole secret reposed in you. I will not therefore trespass on your time by any unnecessary addition to this letter, but shall only observe, that as far as I may presume upon Mr. Maddisons information concerning Me, I beg leave to recommend the bearer and his business to your Countenance, and advice, and if I may venture so far, to your influence and assistance. I have the honor of being with sentiments of the most perfect Esteem, Sir, yr. very respectful & mo. obedt. Servt.

Tench Coxe

